Case 7:18-cv-00620-JLK-RSB Document 41 Filed 07/28/20 Page 1 of 2 Pageid#: 236




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

 DWAYNE BAKER,                                 )      CASE NO. 7:18CV00620
                                               )
                Petitioner,                    )
                                               )      MEMORANDUM OPINION
 v.                                            )
                                               )
 HAROLD CLARKE,                                )      By: Hon. Jackson L. Kiser
                                               )          Senior United States District Judge
                Respondent.                    )

        Petitioner Dwayne Baker, a Virginia inmate proceeding pro se, filed two motions for

 judgment for default. For the reasons stated below, both motions will be denied.

        Baker filed this action as a petition for writ of habeas corpus, pursuant to 28 U.S.C. §

 2254. I summarily dismissed the petition, and Baker filed a timely appeal to the United States

 Court of Appeals for the Fourth Circuit. The Fourth Circuit dismissed the appeal as

 interlocutory. The Court remanded the case and directed me to address Baker’s claim that

 prison officials disciplined him for his physical and mental disabilities in violation of his Eighth

 Amendment right against cruel and unusual punishment.

        Baker thereafter filed the motions for default judgment, asserting that Clarke had:

                failed to file and serve an answer to Petitioners [sic] Eighth
                Amendment claim within twenty (20) days of service of the
                complaint and failed to state a legal defense to Petitioner’s Eighth
                Amendment claim during the Habeas Corpus proceedings, thus
                entitling petitioner to an entry of default and judgment by default.

 (Mot. for J. by Default at 1, ¶ 2, ECF No. 35; see also Mot. for J. by Default at 1, ¶¶ 2, 4, ECF

 No. 38.)
Case 7:18-cv-00620-JLK-RSB Document 41 Filed 07/28/20 Page 2 of 2 Pageid#: 237




        Contrary to Baker’s assertions, Clarke timely filed a response to the petition, in the

 form of a motion to dismiss, on January 15, 2019. (Mot. to Dismiss, ECF No. 7.) Accordingly,

 Clarke is not in default and Baker is not entitled to default judgment.

        Remand by the Court of Appeals is not the initiation of a new petition. Rather, the

 appellate court identified a single issue not clearly addressed in the District Court’s first

 opinion and returned the matter to this court to clarify its opinion on that issue. The appellate

 court did not indicate how the issue should be decided, only that it needed to be addressed.

 Accordingly, the matter is now in the breast of the court to be determined in orderly fashion.

 Neither Baker nor the respondent needs to file any further pleadings, as both parties presented

 their positions in earlier pleadings. In fact, further filings will only delay the court’s ability to

 complete the opinion on the remaining issue.

        For the foregoing reasons, I will deny Baker’s motions for judgment by default. An

 appropriate order will enter this day.

        The Clerk is directed to send copies of this memorandum opinion and accompanying

 order to petitioner and to counsel of record for the respondent.

        ENTERED this 28th day of July, 2020.




                                       __/s/ Jackson L. Kiser_____________________
                                       SENIOR UNITED STATES DISTRICT JUDGE
